Citation Nr: 1631060	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to September 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in March 2014 at which time it was remanded for additional development.  At that time, the Board noted that the Veteran has asserted having bronchitis and asthma as well as other similar disabilities on account of his service.  As such, the Board recharacterized the claim to include any respiratory disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (discussing this expanded-claim doctrine in a case involving a claim for mental impairment).

The Board also noted that while the RO previously denied service connection for a respiratory disorder, specifically, for bronchitis, in a December 1999 rating decision, after the RO issued the December 1999 rating decision, additional relevant service department records were associated with the claims file.  In situations such as these, claims must be reconsidered without any preliminary requirement of new and material evidence to first reopen the claim.  38 C.F.R. § 3.156(c).  See also Vigil v. Peake, 22 Vet. App. 63 (2008).  As such, the February 2010 rating decision on appeal mistakenly found that the respiratory disorder issue required the submission of new and material evidence to first reopen the claim. 

As was noted in the March 2014 Board remand, the issue of entitlement to service connection for a left wrist disorder was raised by the record in January 2002 correspondence but not yet been adjudicated.  The Board referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action as it did not have jurisdiction over this additional claim.  Unfortunately, no action has been taken on this claim yet.  As such, it is, once again, referred to the AOJ for additional action.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, with regard to the respiratory disorder issue, service treatment records show that the Veteran was treated for pharyngitis in 1980.  The Veteran submitted a claim for service connection for bronchitis in August 1998.  VA treatment records show an impression of bronchial asthma as early as August 1998.  Also, records from the Social Security Administration dated in November 1998 show a history of bronchial asthma.	

The Veteran was afforded a VA medical examination in May 2014.  The examiner diagnosed asthma and noted that this began in 2006.  Specifically, the examiner noted that the Veteran was hospitalized for pneumonia suspected Pneumocystic Carinii and was diagnosed with asthma in 2010.  The examiner also opined that the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  As rationale for this opinion, the examiner noted that the Veteran's military medical record was silent for a diagnosis or therapy for asthma.  While the Veteran was diagnosed and treated for pharyngitis in 1980, pharyngitis is inflammation of the back of the throat.  Asthma was diagnosed between 2006 and 2010.  

Unfortunately, the Board finds that the May 2014 VA respiratory examination is inadequate as the opinion appears to be based on factual inaccuracy.  Significantly, the May 2014 VA examiner did not address the August 1998 VA treatment record or the records from the Social Security Administration showing an impression of bronchial asthma prior to 2006.  As the rationale of the May 2014 VA examiner's opinion was based on an incorrect date of onset of the Veteran's asthma, it is inadequate.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the May 2014 VA examination is required.

With regard to the low back disorder issue, as above, this case was previously remanded by the Board in March 2014.  Significantly, it was requested that the RO undergo additional development and then:  

readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

While the requested development was accomplished and an SSOC was issued in June 2014, this SSOC only pertains to the respiratory disorder issue and does not include consideration of the low back disorder issue.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the low back disorder issue must be readjudicated in compliance with the Board's March 2014 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum to the March 2014 VA respiratory examination.  The claims file should be made available to, and reviewed by, the examiner.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to whether it as at least as likely as not that the any currently diagnosed respiratory disorder developed in or was caused by the Veteran's service.  The May 2014 VA respiratory examination is inadequate as the opinion appears to be based on factual inaccuracy.  Significantly, the May 2014 VA examiner did not address the August 1998 VA treatment record or the records from the Social Security Administration showing an impression of bronchial asthma prior to 2006.  As the rationale of the May 2014 VA examiner's opinion was based on an incorrect date of onset of the Veteran's asthma, it is inadequate.  

The examiner is asked to consider the VA treatment records showing an impression of bronchial asthma as early as August 1998.  

The rationale for any opinion offered should be provided.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims (including the low back disorder claim) should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


